DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, it is unclear in the context of the claim language what constitutes an “opposite” orientation.  Also, it appears “and” should be changed to -an-.
In claim 6, the intended functional purpose of the “hook-and-loop fastener” is unclear in the context of the claim language.
The intended structural and/or functional purpose of the limitations of claim 10 is unclear in the context of the claimed invention.
Several of the remaining claims have the same or similar 112 issues as above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Montross, US Patent 8,191,191, in view of Bjorgum, US Patent 4,230,353.
Regarding claim 1, Montross provides much of the claimed invention including, as in claim 1, what is at least capable of being and is broadly considered as being a door lock, comprising a bottom surface 106; a wedge portion extending upward from the bottom surface, the wedge portion comprising an angled top surface 108; opposing angled sides 504 extending from the angled top surface to the bottom surface; and a substantially vertical back wall 502; a horizontal member extending perpendicularly from the back wall (see figures 5 and 6); a handle 150 extending upwardly from the horizontal member at an end thereof.
Regarding claim 1, Montross does not explicitly teach a projection member secured to the bottom surface, the projection member comprising a plurality of spikes defined therein and extending from a first side of the projection member in a direction away from the bottom surface.  Bjorgum teaches the general known concept of providing what may at least broadly be considered a projection member 2 comprising a plurality of spikes 3 defined therein and extending from a first side of the projection member in a direction away from a bottom surface of a door stop 1.  The configuration of Bjorgum along with the projection and spikes severs as means for providing resistance against movement of a door, particularly on a carpet covered floor surface.  It would have been obvious to modified the design of Montross to include an additional feature of a projection with spikes extending therefrom, for the purpose of providing means for providing resistance against movement of a door, particularly on a carpet covered floor surface.
Regarding claim 2, it would have been obvious to one skilled in the art to have secured the projection to the bottom surface with at least one fastener, such as adhesive means, screw means, etc., for the purpose of providing adequate means of securing it to the bottom surface, as well known by those skilled in the art. 
Regarding claim 3, as best understood, the combination shows the limitations of this claim. 
Regarding claims 4 and 5, although a first engagement panel secured to the bottom surface in the manner claimed is not explicitly provided by the combination, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  One reason for the addition of such an engagement panel would be for providing more shimming impact of the wedging function of the door stop when engaged with a door during use, as generally known by those skilled in the art. 
Regarding claim 10, a knob is at least broadly provided at 128 of Montross.
Regarding claims 11 and 12, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  One reason one skilled in the art may which to add a pad adhered atop of the horizontal member in the manner claimed would be for the added known benefit of providing a cushioned surface for a user’s hand when handling the door stop.
Claims 13-16 are rejected using the same or similar reasoning as above.
The claimed method of claims 18-20 are obvious to the design of the combination.

Allowable Subject Matter
Claims 6-8 and 17, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675